             Case 1:18-cv-11391-VEC Document 105 Filed 09/07/21 Page 1 of 2
                                                                               USDC SDNY
                                                                               DOCUMENT
                                                                               ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                   DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                  DATE FILED: 09/07/2021
---------------------------------------------------------------------- X
                                                                       :
MOHAMMED BOUHAJRAH,                                                    :
                                                                       :
                                    Plaintiff,                         :
                                                                       :
                  -v-                                                  : 18-CV-11391 (VEC)
                                                                       :
HILL DELI GROCERY CORP., AZAAL DELI                                    :     ORDER
GROCERY CORP., ANA DELI GROCERY CORP.,                                 :
AND NASSER ALMASMARY,                                                  :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on July 14, 2021, the Court ordered the Hill Deli Grocery Corp., Azaal Deli

Grocery Corp., and Ana Deli Grocery Corp. (collectively, “the Corporate Defendants”) to inform

the Court by no later than July 28, 2021 whether they intend to continue defending this action, Dkt.

91;

        WHEREAS the Court instructed the parties that if the Corporate Defendants fail to respond

to the Court’s order by the deadline, then the Court will presume that they have elected not to

defend this action, id.;

        WHEREAS the Court did not receive a response from the Corporate Defendants by the

deadline;

        WHEREAS on August 13, 2021, Plaintiff moved to amend the case caption to change the

name of Defendant Hill Deli Grocery Corp. to Hill Deli Grocery Corp. 2, Dkt. 93;

        WHEREAS on August 17, 2021, the Court construed Plaintiff’s motion to amend the case

caption as a motion to amend the complaint, Dkt. 100;

        WHEREAS the Court gave the Corporate Defendants an opportunity to respond in
           Case 1:18-cv-11391-VEC Document 105 Filed 09/07/21 Page 2 of 2



opposition to Plaintiff’s motion to amend the complaint, by no later than September 3, 2021, despite

the Court’s presumption that the Corporate Defendants had elected not to continue defending this

action, id.;

        WHEREAS the Court informed the Corporate Defendants that if they do not respond, the

Court will grant Plaintiff’s motion to amend the complaint, id.;

        WHEREAS the Court ordered Plaintiff to serve a copy of the Court’s order and the motion

to amend on the Corporate Defendants, id.;

        WHEREAS Plaintiff served the Corporate Defendants and filed proof of service on the

docket, Dkts. 101, 103, 104; and

        WHEREAS the Corporate Defendants did not respond to Plaintiff’s motion to amend the

complaint by the deadline;

        IT IS HEREBY ORDERED that Plaintiff’s motion to amend the complaint to replace Hill

Deli Grocery Corp. with Hill Deli Grocery Corp. 2 is GRANTED. Plaintiff must file the amended

complaint on the docket by no later than Friday, September 10, 2021. The amended complaint

must also spell Defendant Nasser Almasmary’s name correctly.

        The Clerk of Court is respectfully directed to change Defendant Hill Deli Grocery Corp. to

Defendant Hill Deli Grocery Corp. 2 in the case caption.




SO ORDERED.

                                                      _________________________________
Date: September 7, 2021                                     VALERIE CAPRONI
      New York, New York                                    United States District Judge




                                                  2
